DETAILED ACTION
This action is in response to the Amendment dated 16 March 2020. Claims 1, 4-5, 9-11, 14-15 and 19-20 are amended. Claims 2-3, 6, 12-13 and 16, have been canceled. Claims 8 and 18 were previously cancelled. No claim has been added. Claims 1, 4-5, 7, 9-11, 14-15, 17 and 19-20 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the objection to claim 10 is withdrawn.

Claim Objections
Claim 9 objected to because of the following informalities:  The claim ends with the word “first” which appears to be reminiscence of the old claim and needs to be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5, 7, 9-11, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DENG et al. (US20150154248A1) in view of HUNT et al. (US20090018996A1) and further view of DUFFY et al. (US20170293664A1).

As to claim 1, DENG teaches a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (Deng: par. 0004, one or more processors of a computer system determining a set of a first data units to be combined): 
receiving, from a client, a first indication that a first display level includes a first differentiation criterion from a differentiation criteria dimension and a first keyfigure from a keyfigure dimension (Deng: Figs. 3A-3C, pars. 0065-0066, FIG. 3A shows an existing two-dimensional data table … Columns D, E, F, G, and H of FIG. 3A represent time billed on each day of the first to fifth day, and column I represents total time for the week),
generating a user interface for displaying at least a portion of the data at the client, the user interface including a table having a first column and/or a first row corresponding to the first differentiation criterion and the first keyfigure but not a second column and/or a second row corresponding to the second differentiation criterion and the second keyfigure (Deng: Fig. 4D, par. 0082, after having been successively processed twice (in both the horizontal multidimension and the vertical multidimension), the original conventional two-dimensional data table (shown in FIG. 3A) changes into a data table with one row and five columns).
DENG does not teach the differentiation criteria dimension including a plurality of differentiation criteria for differentiation between a first data entry from a second data entry stored in a database, and the keyfigure dimension including a plurality of keyfigures generated by at least applying an aggregation function to one or more data entries stored in the database; receiving, from the client, a 
In similar field of endeavor, HUNT teaches the differentiation criteria dimension including a plurality of differentiation criteria for differentiation between a first data entry from a second data entry stored in a database (HUNT: Fig. 57, par. 1193, target data can appear as sales targets, where the dollar or unit sales may be specified; ACV targets, where the ACV distribution is specified; distribution targets, where the percent store selling by time period may be specified), and the keyfigure dimension including a plurality of keyfigures generated by at least applying an aggregation function to one or more data entries stored in the database; receiving, from the client, a second indication that a second display level includes a second differentiation criterion  from the differentiation criteria dimension and a second keyfigure from the keyfigure dimension (HUNT: Figs. 100, par. 1776The measure dimension may include the net money of sales, advertisement, operation, profit and the like. For example, the user may choose the total amount of money required for the advertisement of the particular product for the assortment analysis of that particular product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DENG system to include the teachings of HUNT where  the differentiation criteria dimension including a plurality of differentiation criteria for differentiation between a first data entry from a second data entry stored in a database, and the keyfigure dimension 

DENG and HUNT do not teach in response to the client requesting to change from the first display level to the second display level, updating the user interface by at least inserting, into the table, the second column and/or the second row corresponding to the second differentiation criterion and the second keyfigure; and in response to the client requesting to change from the second display level to the first display level, updating the user interface by at least removing, from the table, the second column and/or the second row corresponding to the second differentiation criterion and the second keyfigure.  
In similar field of endeavor, DUFFY teaches in response to the client requesting to change from the first display level to the second display level, updating the user interface by at least inserting, into the table, the second column and/or the second row corresponding to the second differentiation criterion and the second keyfigure; and in response to the client requesting to change from the second display level to the first display level, updating the user interface by at least removing, from the table, the second column and/or the second row corresponding to the second differentiation criterion and the second keyfigure (DUFFY: Figs. 1-4, par. 0037, FIG. 3 illustrates the report of FIG. 1, where both rows and columns are expanded. In this version of the report, assume that the USA was already expanded to show rows for the states CA and NV, and that the corresponding sub query was performed, and the results presented for each of the non-expanded years 2014, 2015, 2016. Now, a user request is made to expand the year 2014 to show quarterly amounts for that year. In this case, the crosshatched cells again show the new report, or the data and headings that have to be added to the report; par. 0042, The server can then combine the sub query results returned from the relational database server into a new report (Block 506) (see FIG. 4F). The new report can then be returned to the client, and the results can be stitched into the existing report at the client as described relative to FIG. 4A
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DENG and HUNT system to include the teachings of DUFFY where in response to the client requesting to change from the first display level to the second display level, updating the user interface by at least inserting, into the table, the second column and/or the second row corresponding to the second differentiation criterion and the second keyfigure; and in response to the client requesting to change from the second display level to the first display level, updating the user interface by at least removing, from the table, the second column and/or the second row corresponding to the second differentiation criterion and the second keyfigure. Such a person would have been motivated to make this combination as the server does not maintain knowledge of any client's state from one request to another. One advantage of this is that the server can support many clients without running out of capacity—in other words the system has greater scalability (DUFFY: par. 0046).

As to claim 4, DENG, HUNT and DUFFY teach the limitations of claim 1. HUNT further teaches wherein the first indication and/or the second indication further assign, to the first display level, a timespan from a time dimension, and wherein the third attribute comprises a timespan covered by the one or more data entries used to generate the first keyfigure and/or the second keyfigure (HUNT: Fig. 57, par. 1193, target data can appear as sales targets, where the dollar or unit sales may be specified; ACV targets, where the ACV distribution is specified; distribution targets, where the percent store selling by time period may be specified). 



As to claim 5, DENG, HUNT and DUFFY teach the limitations of claim 4. DENG further teaches wherein the table is updated to include at least one column and/or at least one row corresponding to the third attribute (Deng: Fig. 3C, par. 0067, With reference to FIG. 3C, the label of the combined second data unit is determined to be “DAY 1 HRS” (data column D)).

As to claim 7, DENG, HUNT and DUFFY teach the limitations of claim 1. DUFFY further teaches comprising: executing one or more database queries to retrieve, from the database, at least the portion of data (Duffy: par. 0008, They can also include creating one or more sub queries, where a number of the one or more sub queries corresponds to a number of levels of already-expanded nodes).

As to claim 9, DENG, HUNT and DUFFY teach the limitations of claim 1. DENG further teaches further comprising: receiving, from the client, a request to change from the first display level to the second display level, the request including a selection of the differentiation criterion and/or the first keyfigure (Deng: par. 0079, FIG. 4C shows a method of further determining, on the basis of the data table generated by the horizontal dimensionality multidimension process of FIG. 3C, that three cells of data column C (respectively Tracy, David, John) are the first data-unit set to be combined in step 201).

As to claim 10, DENG, HUNT and DUFFY teach the limitations of claim 1. DENG further teaches wherein the selection further includes a specific row of data from the table (Deng: par. 0074, For example, when a user clicks the triangle symbol of column D of data row 2 (labeled “Tracy”), the data values presented in sequence are “4, 2”, as shown in FIG. 3B as being populated data cells of the “Tracy” row).

As to claim 11, DENG, HUNT and DUFFY teach a computer-implemented method. Moreover, claim 11 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 14, DENG, HUNT and DUFFY teach the limitations of claim 11. Moreover, claim 14 discloses substantially the same limitations as claim 4. Therefore, it is rejected with the same rationale as claim 4.

As to claim 15, DENG, HUNT and DUFFY teach the limitations of claim 14. Moreover, claim 15 discloses substantially the same limitations as claim 5. Therefore, it is rejected with the same rationale as claim 5.

As to claim 17, DENG, HUNT and DUFFY teach the limitations of claim 11. Moreover, claim 17 discloses substantially the same limitations as claim 7. Therefore, it is rejected with the same rationale as claim 7.

As to claim 19, DENG, HUNT and DUFFY teach the limitations of claim 11. Moreover, claim 19 discloses substantially the same limitations as claim 9. Therefore, it is rejected with the same rationale as claim 9.

As to claim 20, DENG, HUNT and DUFFY teach a non-transitory computer medium including program code. Moreover, claim 20 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

Response to Arguments 
Applicant argues that ["For at least the foregoing reasons, neither Deng nor Duffy, whether considered independently or in combination, disclose or suggest "receiving, from a client, a first indication that a first display level includes a first differentiation criterion from a differentiation criteria dimension and a first keyfigure from a keyfigure dimension, the differentiation criteria dimension including a plurality of differentiation criteria for differentiation between a first data entry from a second data entry stored in a database, and the keyfigure dimension including a plurality of keyfigures generated by applying an aggregation function to one or more data entries stored in the database; receiving, from the client, a second indication that a second display level includes a second differentiation criterion from the differentiation criteria dimension and a second keyfigure from the keyfigure dimension; generating a user interface for displaying at least a portion of the data at the client, the user interface including a table having a first column and/or a first row corresponding to the first differentiation criterion and the first keyfigure but not a second column and/or a second row corresponding to the second differentiation criterion and the second keyfigure; in response to the client requesting to change from the first display level to the second display level, updating the user interface by at least inserting, into the table, the-second column and/or the second row corresponding to the second differentiation criterion and the second keyfigure; and in response to the client requesting to change from the second display level to the first display level, updating the user interface by at least removing, from the table, the second column and/or the second row corresponding to the second differentiation criterion and the second keyfigure," as set forth in claim 1" (Page 9)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20090319543A1
2008-06-20
Hierarchically presenting tabular data
US20040237029A1
2003-05-22
Methods, systems and computer program products for incorporating spreadsheet formulas of multi-dimensional cube data into a multi-dimentional cube
US20060107196A1
2004-11-12
Method for expanding and collapsing data cells in a spreadsheet report
US20050060647A1
2003-12-18
Method for presenting hierarchical data


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174